Citation Nr: 1438955	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  14-03 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The National Veterans Disability Advocates.


ATTORNEY FOR THE BOARD

Kimberly Parke, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968.  He served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs, Regional Office located in Boise, Idaho (RO).

The Board has reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents.

The issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as secondary to diabetes mellitus, type II, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Examination Report April 2012.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to Agent Orange while he was stationed in Vietnam from April 1967 to May 1968.

2. The competent evidence establishes a current diagnosis of diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria to establish service connection for diabetes mellitus, type II, are met.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303; 3.307(a)(6), 3.309(e) (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law with which it is required to comply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Veteran's claim for diabetes mellitus, type II, is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  

Merits of the Claim

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 252 (1999).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, type II, shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The VA Compensation Service's Medical Electronic Performance Support System (Medical EPSS), which provides information within the context of the body systems of the Rating Schedule and the Diagnostic Codes, indicates that two fasting (overnight) plasma glucose levels over 126 mg/dl are considered diagnostic according to the American Diabetes Association (ADA) (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Veterans who served in the Republic of Vietnam during the Vietnam Era (from February 28, 1961, to May 7, 1975) are presumed exposed to herbicides under 38 C.F.R. § 3.307(a)(6). The Veteran served in Vietnam and he is therefore presumed to have been exposed to Agent Orange. 

Thus, the crux of this case concerns whether the Veteran has a current diagnosis of diabetes mellitus, type II.  In March 2012, the RO requested a VA examination to determine whether the Veteran has a current diagnosis of diabetes mellitus, type II.  According to the March 2012 VA examination report, the VA examiner determined that a physical examination was not necessary. However, because the March 2012 report was deficient, in April 2012 the Veteran underwent a VA examination.  

Upon review of the claims file and physical examination testing, the VA examiner diagnosed the Veteran with diabetes mellitus, type II, since 2012.  She noted that results from fasting plasma glucose tests (FPTs) showed results greater than 126 mg/dl on two or more occasions, specifically in 2011 and 2012.

The Veteran, who served in Vietnam, is presumed to have been then exposed to Agent Orange, and he has a current diagnosis of diabetes mellitus, type II. Therefore, service connection for diabetes mellitus, type II, is granted on a presumptive basis.  


ORDER

Service connection for diabetes mellitus, type II, as due to Agent Orange exposure is granted.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


